DETAILED ACTION
This is the First Office Action on the Merits based on the 16/946,058 application filed on 06/04/2020 and which claims as originally filed have been considered in the ensuing action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Application 16/946,058 has priority to 06/21/2019, due to the provisional filed 60/21/2019. The Examiner notes that application 17/318,548, now US patent 11,167,164 was filed as a Continuation on 06/04/2020. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/29/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
A base (claim 1)
Ends of the attachment strap (claim 2)
 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 2, “each end” should be corrected to ---each of the first and second ends---
On lines 2-3, “each loop” should be corrected to ---each of the loops---
On line 6, “each loop” should be corrected to ---each of the loops---
On line 7, “webbing” should be corrected to ---webbing sleeve----
On line 7, “each loop” should be corrected to ---each of the loops---
Claim 2 is objected to because of the following informalities:  
On line 1, “each attachment strap” should be corrected to –each of the pair of attachment straps---
On line 2, “the band” should be corrected to ---the band of elastic material---
On line 2, “the attachment strap” should be corrected to ---the respective attachment strap---
On line 3, “webbing” should be corrected to ---webbing sleeve---
Claim 3 is objected to because of the following informalities:  
On line 1, “each loop” should be corrected to ---each of the loops---
On line 2, “the sleeve” should be corrected to ---the webbing sleeve---
On line 3, “the attachment strap” should be corrected to ---the respective attachment strap---
Claim 5 is objected to because of the following informalities:  
On line 1, “the band” should be corrected to ---the band of the elastic material---
Claim 6 is objected to because of the following informalities:  
On line 1, “the band” should be corrected to ---the band of the elastic material---
Claim 7 is objected to because of the following informalities:  
On line 1, “the band” should be corrected to ---the band of the elastic material---
Claim 8 is objected to because of the following informalities:  
On line 1, “the band” should be corrected to ---the band of the elastic material---
Claim 10 is objected to because of the following informalities:  
On line 1, “the band” should be corrected to ---the band of the elastic material---
On line 2, “(unstretched)” should be deleted
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the limitation “a free end” on line 2 is unclear, as “a free end” has already been claimed in claim 1.
Regarding claim 10, the term “about” on line 1 is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “about 40 to 50 inches” is. The Examiner suggests removing the term “about” from the claim language.
Regarding claim 11, the term "substantially" on line 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the metes and bounds are of the limitation “substantially inextensible” is. The Examiner suggests removing the term “substantially” from the claim language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12 of U.S. Patent No. 11,167,164. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following:
Regarding claim 1, the limitations of “a webbing sleeve having a first end and a second end and having a loop at each end, each loop having a base and a free end (a webbing sleeve having a first end and a second end and having a loop at each of the first and second ends, each of the loops having a base and a free end), disposed within the webbing sleeve, a band of elastic material extending in a continuous loop ( a band of elastic material disposed within the webbing sleeve and extending in a continuous loop), and an attachment strap, adjacent each loop, configured to secure a portion of the band to the webbing at the base of each loop (a pair of attachment straps distinct from the loops, each attachment strap of the pair of attachment straps being disposed adjacent a respective loop of the loops, looped through the band of elastic material, and configured to secure a portion of the band of elastic material to the webbing sleeve at the base of the respective loop by stitching the respective attachment strap to the webbing sleeve)” can be found in claim 1 of Us Patent 11,167,164.
Regarding claim 2, the limitations of each attachment strap has two ends and is looped through the band and secured by stitching both ends of the attachment strap to the webbing (looped through the band of elastic material, and configured to secure a portion of the band of elastic material to the webbing sleeve at the base of the respective loop by stitching the respective attachment strap to the webbing sleeve) can be found in claim 1 of Us Patent 11,167,164.
Claims 3-11 are substantial duplicates of claims 2-9 and 12.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Zemitis (US 5,205,803) in view of Darkwah (US 5,518,481).


Regarding claim 1:
	Zemitis discloses a webbing sleeve (26, 40) having a first end and a second end (see Figure 1) and having a loop (strap 26 forms a loop at the respective ends of the webbing sleeve) at each end, each loop having a base (16) and a free end (loop 36, see Figures 1-3); a band of elastic material (12) disposed within the webbing sleeve (see Figures 1-3); and a pair of attachment straps (34, insomuch as Applicant has shown that the attachment straps are separate from the loops, Zemitis has shown the same), each attachment strap of the pair being disposed adjacent a respective loop and configured to secure a portion of the band to the webbing at the base of the respective loop (see Figures 1-3).
Zemitis fails to disclose that the band of elastic material extends in a continuous loop.
	Darkwah teaches an elastic exercise apparatus comprised of an elastic band (12) connected between two handles (11). Darkwah further discloses that the elastic band can be a continuous loop (see Figure 2) or a band with ends (see Figure 3). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Zemitis such that the band of elastic material is a continuous loop, instead of a band with two ends, as Darkwah discloses that the two types of elastic bands are known equivalence of each other. Further, continuous elastic loops are well known in the exercise art. 

Regarding claim 2:
	Zemitis as modified discloses each attachment strap has two ends and is looped through the band and secured by stitching both ends of the attachment strap to the webbing (see Figures 1-3, “Strap 26 is formed from a length of strap or webbing which has been configured so that the free ends thereof meet at juncture 30.  Stitching 32 is employed to maintain the strap configured as illustrated.” See column 3, lines 8-12).

Regarding claim 4:
	Zemitis as modified discloses that the webbing sleeve is configured for a maximum elongation of from 3:1 to 4:1 (“For example, the shroud length may be chosen to allow a 400 per cent stretch of the bungee cord simply by fabricating the shroud from the length of tubular shaped shroud material four times the length of the unstretched elastic cord.” See column 3 lines 54-58).

Regarding claim 5:
	Zemitis as modified discloses that the band is configured to have a stretch ratio of at least 4:1 (see rejection of claim above).

Regarding claim 6:
	Zemitis as modified discloses that the band is configured to have a stretch ratio of at least 7:1 (see rejection of claim above).

Regarding claim 7:
	Zemitis as modified fails to distinctly disclose that the band is configured such that it pulls no more than 18 pounds at its maximum elongation. However, Zemitis discloses that the band is made of the same material as that of Applicants. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Zemitis to have no more than 18 pounds of pull at its maximum elongation, as the strength of the band is a simple design choice and should be chosen to fit the needs of the users. Further, the limitation lacks criticality and would require only routine skill in the art for experimentation to determine an appropriate amount of pull force. 

Regarding claim 8:
	Zemitis as modified fails to distinctly disclose that the band is configured such that it pulls no more than 15 pounds at its maximum elongation. However, Zemitis discloses that the band is made of the same material as that of Applicants. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Zemitis to have no more than 18 pounds of pull at its maximum elongation, as the strength of the band is a simple design choice and should be chosen to fit the needs of the users. Further, the limitation lacks criticality and would require only routine skill in the art for experimentation to determine an appropriate amount of pull force. 


Regarding claim 9:
	Zemitis as modified discloses that the webbing sleeve is configured to take any additional load once the band reaches maximum elongation (“When the elastic cord is in its unstretched condition, i.e. the condition shown in FIGS. 1-3, the shroud has many pleats 50 formed along the length thereof.  This means that the elastic cord 12 may stretch a predetermined distance without the shroud exerting any restraining movement thereon.  When, however, the shroud is sufficiently stretched so that all of the pleats 50 are straightened, the shroud acts immediately upon such straightening to halt any further stretching of the elastic cord.  This action is a result of the fact that the shroud is formed of a woven fabric such as woven nylon.  Such material has no appreciable or substantial "give" or stretch.”  See column 3 lines 36-48).

Regarding claim 10:
	Zemitis as modified fails to distinctly disclose that the band has a length in a range of about 40 to 50 inches when in a fully relaxed (unstretched) condition.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the band of Zemitis to have a length of 40-50 inches, as the length of the band is a simple design choice and should be chosen to fit the needs of the users. Further, the limitation lacks criticality and would require only routine skill in the art for experimentation to determine an appropriate length of the band. 

Regarding claim 11:
	Zemitis as modified discloses that the webbing sleeve is formed of a substantially inextensible material (Zemitis discloses that the webbing sleeve is made of nylon, and is not stretchable, see rejection of claim 1 above).


Examiner Notes
Claim 3 does not have an art rejection, however, claim 3 is rejected under 35 USC 112(b) and has a double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531.  The examiner can normally be reached on M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Megan Anderson/Primary Examiner, Art Unit 3784